755 N.W.2d 173 (2008)
Neil BEGIN, Plaintiff-Appellee,
v.
MICHIGAN BELL TELEPHONE COMPANY/SBC, Defendant-Appellant,
and
Second Injury Fund (Permanent & Total Disability Provision), Defendant-Appellee.
Docket No. 136654. COA No. 280717.
Supreme Court of Michigan.
September 9, 2008.
Oh order of the Court, the application for leave to appeal the May 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.